February 27, 2009


Mr. James L. Drought
Drought Drought & Bobbitt LLP
112 East Pecan St., Suite 2900
San Antonio, TX 78205

Mr. Douglas Alexander
Alexander Dubose Jones & Townsend, LLP
515 Congress Avenue, Suite 2350
Austin, TX 78701-3520
Mr. Jeffrey D. Small
Law Office of Jeff Small
12451 Starcrest, Suite 100
San Antonio, TX 78216-2988

RE:   Case Number:  07-0599
      Court of Appeals Number:  04-06-00727-CV
      Trial Court Number:  99-CI-11287

Style:      RETAMCO OPERATING, INC.
      v.
      REPUBLIC DRILLING COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Keith E. Hottle    |
|   |Ms. Margaret G.        |
|   |Montemayor             |